Citation Nr: 1726287	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-31 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinea pedis.  

2.  Entitlement to service connection for tinea pedis.

3.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 30 percent for service-connected pes planus.


REPRESENTATION

Veteran represented by:	Yashiba G. Blanchard, Esquire



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from August 1974 to December 1981, to include service in Korea.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issues of entitlement to service connection for PTSD and entitlement to a rating in excess of 30 percent for service-connected pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral tinea pedis.

2.  The evidence associated with the claims file subsequent to the RO's August 2010 denial of his service connection claim is not cumulative or redundant and is new and material.

3.  The Veteran's tinea pedis is attributable to his period of service.


CONCLUSIONS OF LAW

1.  The August 2010 rating decision denying entitlement to service connection for tinea pedis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Since the August 2010 rating decision, new and material evidence has been received to reopen the claim for service connection for tinea pedis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2016).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinea pedis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (CAVC) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The CAVC further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends his tinea pedis was incurred during service.  Notably, the Veteran alleged the onset of tinea pedis in service in a statement in support of claim received in April 2009.  Evidence of record at that time included service treatment records (STRs) which did not reflect lay or medical evidence of tinea pedis.  Also of record were the Veteran's written statements in which he stated that his tinea pedis began in service and continued ever since.

An August 2010 rating decision denied service connection for tinea pedis, reasoning that there was no evidence that the Veteran's tinea pedis was related to his period of service.  By letter dated August 9, 2010, the Veteran was notified of this denial and his appellate rights.  However, the Veteran did not appeal this decision, and new and material evidence was not received, within one year from the date of notice of decision.  Thus, the August 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

Evidence received since the August 2010 rating decision includes the Veteran's testimony of recurrent episodes of tinea pedis which began in service.  He attributed the onset following an episode of cold injury which allowed entry for a fungal infection.  He also served in unsanitary conditions while stationed in the DMZ.  Additionally, private treatment records document the Veteran's recollection that a private physician had attributed his fungal foot infection as the type seen in the military.  Under these circumstances, the Board finds that new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for tinea pedis.  Shade, 24 Vet. App. 110 (2010). 

The Board also finds that there is sufficient evidence to award service connection for tinea pedis at this time.  In this respect, the Veteran is clearly competent to describe recurrent skin infections of his feet which are outwardly visible.  38 C.F.R. § 3.159(a)(2).  While treatment for tinea pedis during service is not shown, the Veteran's consistent reports of in-service treatment for tinea pedis is highly probative evidence in support of the claim.  Furthermore, there is no evidence that directly contradicts his consistent claims.  Given all of these factors, the Board finds that the Veteran's tinea pedis first manifested during active service.


ORDER

The application to reopen the claim of entitlement to service connection for tinea pedis is granted.

Service connection for tinea pedis is granted.


REMAND

Following the most recent adjudication of the remaining issues on appeal, additional treatment records and lay witness statements were added to the Veteran's claims file.  There is no indication that either the Veteran or his representative waived consideration of this new evidence by the RO.

After review of the evidence, the Board finds that the additional records provide new evidence that is pertinent to the Veteran's claims for an increased rating for his pes planus and for service connection for PTSD.  As the new evidence has not been previously considered by the RO, a remand to have the RO consider this evidence in the first instance is necessary.  38 C.F.R. § 20.1304 (2016).

As to the claim for an increased rating for pes planus disability, an additional examination should be provided which evaluates joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).

As for the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD, the record reflects that the Veteran was threatened during service as a result of an investigation of another service mate for criminal activities.  A VA examiner in February 2013 found that the Veteran did not meet the criteria for a PTSD diagnosis, but rather manifested major depression and cannabis dependence.  No opinion was provided as to whether the diagnosed major depression had its onset in service or is otherwise related to incidents in service.  As such, an additional opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate all pertinent VA medical records not yet associated with the Veteran's claims file.

2.  Thereafter, the Veteran should be afforded a VA examination to address the current severity of his bilateral foot disorder.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in the examination report. 

The examiner must address the severity and effects of the Veteran's disability.  In particular, the VA examination must include range of motion testing for both feet in the following areas:

	Active motion;
	Passive motion;
	Weight-bearing; and
	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

3.  Forward the claims folder to the February 2013 VA examiner for clarifying opinion as to whether it is at least as likely as not that the Veteran's major depression had its onset in service or is otherwise related to service, to include his involvement in legal proceedings against another service mate?  If the examiner is unavailable, obtain an addendum opinion from a similarly qualified individual.

The need for additional examination is left to the examiner preparing the addendum opinion.

4.  Readjudicate the claims after any development necessary is complete.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


